Order entered February 12, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01629-CV

                         IN THE INTEREST OF I.C.G., A CHILD
                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-07-00258-T

                                            ORDER
                Before Chief Justice Wright and Judges Lang-Miers and Stoddart


       Before the Court is appellant’s Emergency Motion to Suspend Operation of Final

Judgment. The Court requests that appellees, Cashunda Nicholson and Texas Department of

Child Protective Services, and Pamela Isaacson, the guardian ad litem for the child who is the

subject of this case, file their responses to the motion on or before February 23, 2015.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE